Case 1:19-sw-00205-GMH Document6 Filed 07/03/19 Page 1 of 2

AO 93C (08/18) Warrant by ‘Pelephone or Other Reliable Electronic Means a Original Oo Duplicate Original

UNITED STATES DISTRICT COURT

for the

District of Columbia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

The person of Tyrone Jones, B/M, DOB: 02/08/1956,
PDID#: 259-891

Case No. 19-sw-205

a

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located inthe  _ District of Columbia
(identify the person or describe the property to be searched and give its location):

Tyrone Jones, B/M, DOB: 02/08/1956, PDID#: 259-891

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
a saliva sample from the defendant's mouth.

YOU ARE COMMANDED to execute this warrant on or before July 2, 2019 (not to exceed 14 days)
C in the daytime 6:00 a.m. to 10:00 p.m. Mat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to ROBIN M. MERIWEATHER
(United States Magistrate Judge)

CO Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

2019.06.18

Date and time issued: 7 06/18/2019 _ Aime — 16:37:36 -04'00'
Judge's signature

City and state: Washington, DC ____ Magistrate Judge ROBIN M. MERIWEATHER

Printed name and title

 
Case 1:19-sw-00205-GMH Document6 Filed 07/03/19 Page 2 of 2

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
oe lul2i | Zo14__4:!5,)0/" Tyrone P_ jones

 

Inventory made in the presence of :

‘Tyrone P. ones

 

Inventory of the property taken and name(s) of any person(s) seized:

1 DN Oanple

FILED
JUL 03 2019

Clerk, U.S. p

Courts for ihe £ roan & Bankrup

District af Colm

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along. with the original warrant to the
designated judge.

Date: U2 ]2019 /

  

UL —_

xeculing officer’s signature
NM ent

(nda WThomes  OPeCi4 |

Printed name dnd title

 

 

 
